                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ALTON HUBBARD,

                      Plaintiff,                    Case No. 2:19-cv-52
v.                                                  Honorable Paul L. Maloney
UNKNOWN THEUT et al.,

                      Defendants.
____________________________/

                                            OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint against Defendants for failure to state a

claim.

                                            Discussion

              I.      Factual allegations

              Plaintiff Alton Hubbard is presently incarcerated with the Michigan Department of

Corrections (MDOC) at the Oaks Correctional Facility (ECF) in Manistee, Manistee County,
Michigan. The events about which he complains, however, occurred at the Alger Correctional

Facility (LMF) in Alger County, Michigan. Plaintiff sues LMF Correctional Officers Unknown

Schram and Unknown Loman. He also sues Hearing Officer Unknown Theut, who works at the

MDOC’s Office of Legal Affairs in Lansing, Michigan.

               Plaintiff alleges that Officer Schram issued him a Class I misconduct ticket for

threatening behavior. Apparently, the misconduct ticket asserted that three prisoners complained

that Plaintiff had threatened to stab them unless they stabbed their cellmates. The misconduct

ticket was based on confidential kites from the three complaining prisoners. Plaintiff asserts that

the misconduct ticket violated prison policy because it was unsupported by any evidence.

               Plaintiff learned about the ticket on December 7, 2017, after he was handcuffed and

taken to segregation. Officer Loman reviewed the ticket with Plaintiff that same day. Plaintiff

asserts that Officer Loman should have returned the ticket to Schram because the ticket was

defective.

               On December 13, 2017, Hearing Officer Theut conducted a misconduct hearing

and found Plaintiff guilty, despite the fact that Plaintiff could not defend himself because he did

not know the identity of the prisoners who accused him or the details of their accusations.

               As a result of the misconduct conviction, Plaintiff was placed in temporary

segregation for 6 days, punitive detention for 10 days, and administrative segregation for 146 days.

He also received seven “disciplinary points,” which increased his security level and prevented him

from participating in level II educational programs, including “A.A., N.A., gardening, Cage your

rage, or Thinking for a change[.]” (Compl., ECF No. 1, PageID.4.) Plaintiff describes his

confinement in administrative segregation as “solitary confinement” with no phone privileges and

only one hour of yard time, three times per week. (Id., PageID.5.)



                                                 2
                   According to the attachments to Plaintiff’s complaint, Plaintiff sought a rehearing

and his request was granted because Plaintiff did not receive adequate notice of the charges against

him. (See Request for Rehearing Response (Aug. 21, 2018), ECF No. 1-1, PageID.18.) At the

rehearing, prison officials chose not to identify the victims, so the Hearings Administrator

dismissed the charges against Plaintiff. (Request for Rehearing Response (Sept. 17, 2018), ECF

No. 1-1, PageID.21.)

                   Plaintiff claims that Defendants deprived him of due process. Defendants Schram

and Loman allegedly failed to give Plaintiff proper notice of the charges and evidence against him.

Defendant Theut found Plaintiff guilty without disclosing the facts and evidence and against him.

Plaintiff also contends that he was denied equal protection because he was treated differently from

other prisoners.

                   As relief, Plaintiff seeks compensatory and punitive damages, the removal of

“SPONs”1 from his prison file, and the removal of the disciplinary points.

                   II.     Failure to state a claim

                   A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim



1
    SPON is an acronym for Special Problem Offender Notice.

                                                        3
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A. Due Process

                Plaintiff contends that Defendants deprived him of due process in connection with

the charges and the conviction for his Class I misconduct. A prisoner’s ability to raise a due

process challenge to a prison misconduct conviction depends on whether the convictions

implicated any liberty interest. The Supreme Court long has held that the Due Process Clause does

not protect every change in the conditions of confinement having an impact on a prisoner. See

Meachum v. Fano, 427 U.S. 215, 225 (1976). In Sandin v. Conner, 515 U.S. 472, 484 (1995), the
                                                   4
Court set forth the standard for determining when a prisoner’s loss of liberty implicates a federally

cognizable liberty interest protected by the Due Process Clause. According to the Sandin Court, a

prisoner is entitled to the protections of due process only when a deprivation “will inevitably affect

the duration of his sentence” or imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 486-87; see also Jones v.

Baker, 155 F.3d 810, 812 (6th Cir. 1998); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir.

1995).

               Plaintiff does not contend that the consequences of his misconduct charge and

conviction will inevitably affect the duration of his sentence, nor can he. He is facing a life

sentence. See MDOC Offender Tracking Information System (OTIS) – Offender Profile for Alton

Hubbard, at http://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=431061 (visited

Mar. 6, 2019). In other words, he is not eligible for parole; thus, a prison misconduct conviction

could not have any impact on the duration of his sentence. Moreover, according to the documents

attached to Plaintiff’s complaint, the conviction at issue was overturned.

               In addition, Plaintiff has not alleged an atypical and significant hardship. Plaintiff

alleges that he was held in temporary and disciplinary segregation for 16 days, followed by

approximately five months of administrative segregation.            Confinement in administrative

segregation generally does not give rise to a liberty interest because it “is the sort of confinement

that inmates should reasonably anticipate receiving at some point in their incarceration.” Hewitt

v. Helms, 459 U.S. 460, 468 (1983). Thus, it is considered atypical and significant only in “extreme

circumstances.” Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010). Generally, courts will

consider the nature and duration of a stay in segregation to determine whether it imposes an

“atypical and significant hardship.” Harden–Bey v. Rutter, 524 F.3d 789, 794 (6th. Cir. 2008).



                                                  5
               In Sandin, the Supreme Court concluded that the segregation at issue in that case

(disciplinary segregation for 30 days) did not impose an atypical and significant hardship. Sandin,

515 U.S. at 484. Similarly, the Sixth Circuit has held that placement in administrative segregation

and/or confinement in segregation for a relatively short period of time do not require the

protections of due process. See Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010) (61 days

in segregation is not atypical and significant). The Sixth Circuit has also held, in specific

circumstances, that confinement in segregation for a relatively long period of time does not

implicate a liberty interest. See, e.g., Rimmer-Bey, 62 F.3d at 790-91 (30 days of punitive

segregation followed by reclassification to administrative segregation is not atypical and

significant); Baker, 155 F.3d at 812-23 (two years of segregation while the inmate was investigated

for the murder of a prison guard in a riot); Mackey v. Dyke, 111 F.3d 460 (6th Cir. 1997) (one year

of segregation following convictions for possession of illegal contraband and assault, including a

117-day delay in reclassification due to prison crowding); see also Bradley v. Evans, No. 98-5861,

2000 WL 1277229 (6th Cir. Aug. 23, 2000) (confinement in administrative segregation for

fourteen months). But cf. Selby v. Caruso, 734 F.3d 554, 559 (6th Cir. 2013) (13 years of

segregation implicates a liberty interest); Harden-Bey, 524 F.3d at 795 (remanding to the district

court to consider whether the plaintiff’s allegedly “indefinite” period of segregation, i.e., three

years without an explanation from prison officials, implicates a liberty interest); Harris v. Caruso,

465 F. App’x 481, 484 (6th Cir. 2012) (eight years of segregation implicates a liberty interest).

               Plaintiff’s case is similar to those in which the Court of Appeals held that an

extended period of confinement in segregation did not give rise to a liberty interest. In Baker, the

prisoner was confined in administrative segregation (i.e., solitary confinement) for more than two

and a half years while the state investigated his possible involvement in a prison riot. Baker, 155



                                                 6
F.3d at 811-12. The Court of Appeals determined that, while the length of the plaintiff’s

confinement in segregation was unusual, it was not “atypical” considering the reasons for that

confinement. Id. at 812. Moreover, the plaintiff’s conditions of confinement were “not much

different than that experienced by other inmates in segregation.” Id. at 813.

                  In Bradley, the plaintiff, much like Plaintiff in this case, contended that he was

convicted of a misconduct without receiving notice of the details of the incident, such as the

location and identity of the victim. He was given 20 days of “punitive segregation” followed by

confinement in administrative segregation for fourteen months. Bradley, 2000 WL 1277229, at

*2. The court held that his case was indistinguishable from Rimmer-Bey, Mackey, Jones, and many

cases from other circuits, all of which held that lengthy periods of confinement in segregation do

not constitute an atypical and significant hardship. Id. at *7 (collecting cases).

                  Like the plaintiffs in Rimmer-Bey, Baker, and Bradley, Plaintiff alleges that he was

given a relatively brief disciplinary sanction and then reclassified to administrative segregation,

where he remained for several months. Following the logic of these cases, Plaintiff’s allegations

are not sufficient to demonstrate that his confinement in segregation implicated a cognizable

liberty interest.

                  Plaintiff also alleges that he received disciplinary points which increased his

security level.     However, for the same reason that Plaintiff’s placement in administrative

segregation does not implicate a protected liberty interest, a decision that impacts Plaintiff’s

security level does not deprive Plaintiff of a protected liberty interest.           In other words,

reclassification to a new security level is much like, and certainly no worse than, placement in

administrative segregation; such a change does not subject a prisoner to an atypical and significant

hardship. See Harbin-Bey v. Rutter, 420 F.3d 571, 577 (6th Cir. 2005) (holding that “an increase



                                                   7
in security classification . . . does not constitute an atypical and significant hardship”) (internal

quotation marks omitted).

               Furthermore, Plaintiff does not have a protected liberty interest in access to prison

educational programs.       Federal courts consistently have found that prisoners have no

constitutionally protected liberty interest in prison vocational, rehabilitation, and educational

programs based on the Fourteenth Amendment. See, e.g., Moody v. Daggett, 429 U.S. 78, 88 n.9

(1976) (Due Process Clause not implicated by prisoner classification and eligibility for

rehabilitative programs, even where inmate suffers “grievous loss”); Argue v. Hofmeyer, 80 F.

App’x 427, 429 (6th Cir. 2003) (prisoners have no constitutional right to rehabilitation, education

or jobs); Canterino v. Wilson, 869 F.2d 948, 952-54 (6th Cir. 1989) (no constitutional right to

rehabilitation); Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996) (participation in a

rehabilitative program is a privilege that the Due Process Clause does not guarantee). Because

Plaintiff has no liberty interest in the educational programs, he was not entitled to due process

before Defendants took action that terminated his ability to participate in those programs.

               In short, Defendants did not deprive Plaintiff of a protected property or liberty

interest. Consequently, they did not deprive him of due process. See Experimental Holdings, Inc.

v. Farris, 503 F.3d 514, 519 (6th Cir. 2007) (“Without a protected liberty or property interest, there

can be no federal procedural due process claim.”).

                       B. Equal Protection

               Plaintiff contends Defendants deprived him of equal protection by treating him

differently from similarly-situated prisoners. The Equal Protection Clause commands that no state

shall “deny to any person within its jurisdiction the equal protection of the laws.” U.S. CONST.

amend. XIV, § 1. A state practice generally will not require strict scrutiny unless it interferes with

a fundamental right or discriminates against a suspect class of individuals. Mass. Bd. of Ret. v.
                                                  8
Murgia, 427 U.S. 307, 312 (1976). Plaintiff does not suggest that he is a member of a suspect

class, and “prisoners are not considered a suspect class for purposes of equal protection litigation.”

Jackson v. Jamrog, 411 F.3d 615, 619 (6th Cir. 2005); see also Wilson v. Yaklich, 148 F.3d 596,

604 (6th Cir.1998). In addition, prisoners do not have a fundamental right under the Constitution

to avoid disciplinary sanctions that result in punitive segregation, changes in security level, and

loss of access to prison education programs.

               Because neither a fundamental right nor a suspect class is at issue, Plaintiff’s claim

is reviewed under the rational basis standard. Club Italia Soccer & Sports Org., Inc. v. Charter

Twp. of Shelby, 470 F.3d 286, 298 (6th Cir. 2006). “Under rational basis scrutiny, government

action amounts to a constitutional violation only if it ‘is so unrelated to the achievement of any

combination of legitimate purposes that the court can only conclude that the government’s actions

were irrational.’” Id. (quoting Warren v. City of Athens, 411 F.3d 697, 710 (6th Cir. 2005)). To

prove his equal protection claim, Plaintiff must demonstrate “intentional and arbitrary

discrimination” by the state; that is, he must demonstrate that he “has been intentionally treated

differently from others similarly situated and that there is no rational basis for the difference in

treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

               The threshold element of an equal protection claim is disparate treatment.

Scarbrough v. Morgan Cty. Bd. of Educ., 470 F.3d 250, 260 (6th Cir. 2006); Center for Bio-Ethical

Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (“To state an equal protection claim,

a plaintiff must adequately plead that the government treated the plaintiff ‘disparately as compared

to similarly situated persons and that such disparate treatment either burdens a fundamental right,

targets a suspect class, or has no rational basis.’”). Plaintiff’s assertion of disparate treatment is

wholly conclusory. He does not support it with any facts. For instance, he fails to identify any



                                                  9
other individuals who were treated differently from him. Thus, he fails to state an equal protection

claim.

                       C. Prison Policy

                To the extent that Plaintiff claims Defendants failed to abide by prison policy, he

fails to state a cognizable claim under § 1983. Claims under § 1983 can only be brought for

“deprivation of rights secured by the constitution and laws of the United States.” Lugar v.

Edmondson Oil Co., 457 U.S. 922, 924 (1982). Section 1983 does not provide redress for a

violation of a state law or policy. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v.

Brown, 27 F.3d 1162, 1166 (6th Cir. 1994); Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007).

Thus, the fact that Defendants did not comply with prison policy is not sufficient to state a claim

under § 1983.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that the complaint will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

                The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

                This is a dismissal as described by 28 U.S.C. § 1915(g).

                A judgment consistent with this opinion will be entered.
                                                 10
Dated:   March 14, 2019        /s/ Paul L. Maloney
                               Paul L. Maloney
                               United States District Judge




                          11
